United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, AREA CENSUS OFFICE,
Woodland Hills, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0804
Issued: March 18, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 2, 2020 appellant filed a timely appeal from a February 26, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on January 6, 2020, as alleged.
FACTUAL HISTORY
On January 9, 2020 appellant, then a 63-year-old miscellaneous clerk, filed a traumatic
injury claim (Form CA-1) alleging that on January 6, 2020 at 7:45 a.m. she injured her hip and
1

5 U.S.C. § 8101 et seq.

buttock when she was startled by a stray dog and fell while walking from a retail store parking lot
to the employing establishment’s area census office (ACO) in the performance of duty. On the
reverse side of the claim form, the employing establishment controverted appellant’s claim noting
that she had not started work at the time of the injury. Appellant’s regular work hours were 8:00
a.m. to 4:30 p.m. On the reverse side of the claim form, Supervisor S.S. controverted the claim,
contending that there was no written agreement between the employing establishment and the retail
store where appellant fell. Rather, “an employee talked to the manager [of retail store] and got
approval.”
In reports dated January 9, 2020, Dr. Barbara Ellen Scott, a Board-certified internist,
opined that appellant’s January 6, 2020 fall, caused low back and left hip contusions. She noted
work restrictions.
In a January 17, 2020 development letter, OWCP notified appellant of the deficiencies in
her claim. It requested additional factual and medical evidence in support of her claim and
provided a questionnaire for her completion. In a separate development letter dated January 17,
2020, OWCP requested that the employing establishment provide additional information regarding
appellant’s traumatic injury claim, including information about the parking lot where she fell and
policies regarding the use of same. OWCP afforded both parties 30 days to respond.
Appellant subsequently submitted a January 25, 2020 statement, asserting that she was
injured “on the sidewalk just north of the [retail store] parking lot.” She asserted that the
employing establishment had “required” her and other employees to park in the lot, which was not
owned, controlled, or managed by the employing establishment. There was “no limit on the
parking at this lot” and no assigned spaces.
In a January 22, 2020 letter of controversion, F.M., an employing establishment manager,
contended that employees were not instructed to park in a specific location and that the employing
establishment offered paid parking in its building. Employees could also choose to park on the
street, at a nearby fitness facility, or at the retail store.
In a letter dated January 23, 2020, S.S. further controverted the claim. She contended that
appellant stated on January 8, 2020 that she was injured at 7:30 a.m. on January 6, 2020, but
changed the time of injury to 7:45 a.m. on her claim form. Appellant alleged that she was walking
through a retail store’s parking lot and a dog startled her, causing her to fall and land on her left
side. S.S. asserted that the parking lot where appellant fell was not an approved employee parking
lot, and that employees could choose to park in several paid lots and garages. She noted that “due
to the high cost of parking at the ACO and surrounding area,” an employee had asked the retail
store’s manager if employing establishment personnel could park there and the request was
granted.
In a January 24, 2020 letter, S.S. noted that according to the employing establishment’s
space and leasing office, the parking facility was neither owned, controlled, nor managed by the
employing establishment, and there was “no assigned parking [at the retail store]. There was just
an agreement between [an employing establishment] employee and [retail store’s] manager.”
Parking at the ACO came with a cost, whereas employees could park at the retail store without
charge.

2

In a letter dated February 24, 2020, J.P., an employing establishment compensation
specialist, contended that appellant was not on the employing establishment’s premises or in the
performance of duty at the time of the claimed injury.
Appellant also submitted medical evidence. In a January 22, 2020 report, Dr. Scott noted
work restrictions. In a January 28, 2020 report, she returned appellant to modified duty from
January 28 to February 25, 2020. Dr. Scott diagnosed a low back contusion and left sacroiliac
joint pain.
By decision dated February 26, 2020, OWCP denied appellant’s traumatic injury claim,
finding that she had not established that the January 6, 2020 traumatic injury occurred in the
performance of duty, as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
The phrase “sustained while in the performance of duty” has been interpreted by the Board
to be the equivalent of the commonly found prerequisite in workers’ compensation law of “arising
out of and in the course of employment.”6 To arise in the course of employment, in general, an
injury must occur: (1) at a time when the employee may reasonably be stated to be engaged in the
master’s business; (2) at a place when he or she may reasonably be expected to be in connection
with his or her employment; and (3) while he or she was reasonably fulfilling the duties of his or
her employment or engaged in doing something incidental thereto.7
It is well established as a general rule of workers’ compensation law that, as to employees
having fixed hours and places of work, injuries occurring on the premises of the employing
2

Supra note 1.

3
S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
4

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
5

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
6

C.L., Docket No. 19-1985 (issued May 12, 2020); S.F., Docket No. 09-2172 (issued August 23, 2010); Valerie C.
Boward, 50 ECAB 126 (1998).
7
S.V., Docket No. 18-1299 (issued November 5, 2019); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Mary
Keszler, 38 ECAB 735, 739 (1987).

3

establishment, while the employees are going to or from work, before or after working hours or at
lunch time, are compensable.8 The Board has previously found that the term “premises” as it is
generally used in workers’ compensation law, is not synonymous with “property” because it does
not depend solely on ownership. The term “premises” may include all the property owned by the
employing establishment. In other instances, even if the employing establishment does not have
ownership and control of the place of injury, the place may nevertheless still be considered part of
the “premises.”9
The Board has also held that factors which determine whether a parking area used by
employees may be considered a part of the employing establishment’s premises include whether
the employing establishment contracted for the exclusive use by its employees of the parking area,
whether parking spaces in the garage were assigned by the employing establishment to its
employees, whether the parking areas were checked to see that no authorized cars were parked in
the garage, whether parking was provided without cost to the employees, whether the public was
permitted to use the garage, and whether other parking was available to the employees. Mere use
of a parking facility alone is insufficient to bring the parking garage within the premises of the
employing establishment. The premises doctrine is applied to those cases where it is affirmatively
demonstrated that the employing establishment owned, maintained, or controlled the parking
facility, used the facility with the owner’s special permission, or provided parking for its
employees.10
Injuries arising on the premises may be approved if the employee was engaged in activity
reasonably incidental to the employment, such as: (a) personal acts for the employee’s comfort,
convenience, and relaxation; (b) eating meals and snacks on-premises; or (c) taking authorized
coffee breaks.11
ANALYSIS
The Board finds that this case is not in posture for decision.
In a development letter dated January 17, 2020, OWCP notified appellant of the
deficiencies in her claim. It requested additional factual and medical evidence in support of her
claim and provided a questionnaire for her completion. The Board notes that the questions inquire
into the ownership, control, and management of the retail store parking lot, and whether appellant
was required or authorized to park in this lot by the employing establishment. In a separate
development letter dated January 17, 2020, OWCP also requested that the employing
establishment provide additional information about the parking lot where appellant fell, and
8

R.K., Docket No. 18-1269 (issued February 15, 2019); Narbik A. Karamian, 40 ECAB 617, 618 (1989); Eileen R.
Gibbons, 52 ECAB 209 (2001).
9

C.L., Docket No. 18-0812 (issued February 22, 2019); Wilmar Lewis Prescott, 22 ECAB 318, 321 (1971).

10
T.T., Docket No. 20-0383 (issued August 3, 2020); C.L., id.; R.K., id.; Diane Bensmiller, 48 ECAB 675 (1997);
Rosa M. Thomas-Hunter, 2 ECAB 500 (1991); Edythe Erdman, 36 ECAB 597 (1985); Karen A. Patton, 33 ECAB
487 (1982); R.M., Docket No. 07-1066 (issued February 6, 2009).
11
C.P., Docket No. 18-1741 (issued July 5, 2019); A.P., Docket No. 18-0886 (issued November 16, 2018); T.L.,
59 ECAB 537 (2008).

4

policies regarding the use of same. In response, the employing establishment provided an official
position description indicating that appellant’s duties as a miscellaneous clerk included “clerical
duties associated with office processing, including field operations, recruiting, testing, space and
leasing, automation, personnel/payroll, and other administration operations, designed to support
the responsibilities of the office assigned.” In a January 24, 2020 letter, S.S. noted that according
to the employing establishment’s space and leasing office, the parking facility was neither owned,
controlled, nor managed by the employing establishment, and there was “no assigned parking [at
the retail store]. There was just an agreement between [an employing establishment] employee
and [retail store’s] manager.” Parking at the ACO came with a cost, whereas employees could
park at the retail store without charge. By decision dated February 26, 2020, OWCP denied
appellant’s traumatic injury claim, finding that she had not established that the January 6, 2020
traumatic injury occurred in the performance of duty as it occurred on a property that was not
controlled, managed, owned, or within the influence of the employing establishment.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While appellant has the burden of proof to establish entitlement to compensation, OWCP shares
the responsibility in the development of the evidence, particularly when such evidence is of the
character normally obtained from the employing establishment or other governmental source.12
On January 17, 2020 OWCP requested additional information from the employing establishment
regarding the parking lot where appellant fell, and its policies regarding its use. The employing
establishment, however, responded only by providing an official position description for the
miscellaneous clerk position. In a January 24, 2020 letter, S.S. asserted that the parking facility
was neither owned, controlled, nor managed by the employing establishment, and there was “no
assigned parking [at the retail store].” Parking at the ACO came with a cost, whereas employees
could park at the retail store without charge. Further development of the claim is therefore
required.13
On remand OWCP shall obtain additional information from the employing establishment
including a statement from appellant’s supervisor explaining the policy of the employing
establishment with regard to parking as it applied to appellant as a miscellaneous clerk.
Additionally, as the provided position description does not explain the locus of her work duties,
the employing establishment should provide additional information as to whether she was
considered an off-premises employee. Following this and other such development as deemed
necessary, OWCP shall issue a de novo decision regarding appellant’s traumatic injury claim.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

A.C., Docket No. 16-0081 (issued August 15, 2016); Richard Kendall, 43 ECAB 790 (1992).

13

OWCP’s procedures require that OWCP request specific information from the employing establishment with
regard to whether an off premises employee was injured in the performance of duty. See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5 (August 1992).

5

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2020 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 18, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

